QCA Ho. URsTt,ms03                     nn
                                TKA <WV Weo. s01s%<i
                                                                            136^6

,N^ JWW^
                                                                   RECEIVED^—s
                    £A^^£_oE..A.0CtE^S_                        COURT ""CR/tmAp/?^ts_
                                                                     OF



.LUar\%i.iuo JVt>_ W ^vs sVW* W Wm a<m| Au&m ftW< ">* VVyi^ rait!?r.


                                                   A; A.uCu.Is+(
                                                                    ia^_